Citation Nr: 0027677	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for irritable bowel syndrome, to include on a secondary 
basis, is well grounded and if so, whether the claim should 
be granted. 

2.  Entitlement to an evaluation in excess of 10 percent for 
status post celiotomy and lysis of adhesions for small bowel 
obstruction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982, September 1982 to October 1984 and from September 1985 
to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the March 1998 
rating decision, the RO denied service connection for 
irritable bowel syndrome.  In the January 1999 rating 
decision, the RO granted service connection for status post 
celiotomy and lysis of adhesion for small bowel obstruction 
and assigned a noncompensable evaluation from October 5, 1987 
and a 10 percent evaluation from December 4, 1997.  The 
veteran has only disagreed with the 10 percent evaluation.  
He has not expressed disagreement with the noncompensable 
evaluation assigned for the period prior to December 4, 1997.  
The Board will limit its consideration accordingly. 

The issue of entitlement to an evaluation in excess of 10 
percent for status post celiotomy and lysis of adhesions for 
small bowel obstruction will be addressed in the remand 
action at the end of the decision. 


FINDING OF FACT

There is medical evidence of a nexus between the veteran's 
irritable bowel syndrome and the in-service appendicitis and 
subsequent appendectomy.  


CONCLUSION OF LAW

The claim for service connection for irritable bowel 
syndrome, to include on a secondary basis, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. § 
3.303 (1999).  

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Service medical records reflect that in August 1984, the 
veteran was admitted to the hospital for acute appendicitis 
for which he underwent an exploratory laparotomy and 
subsequently experienced temporary problems of small bowel 
obstruction.  The veteran primarily contends that his current 
irritable bowel syndrome is secondary to the service-
connected appendectomy and resulting small bowel obstruction. 

Post-service VA and private medical evidence, dating from 
1988 to 1999, reflects that the veteran's irritable bowel 
syndrome has been found to be secondary to his in-service 
appendicitis and subsequent appendectomy.  This medical 
evidence of a nexus between current irritable bowel syndrome 
and a disease incurred in service is sufficient to establish 
that the veteran's claim is well grounded. 


ORDER

The Board having determined that the claim of entitlement to 
service connection for irritable bowel syndrome, to include 
on a secondary basis, is well grounded, the appeal is granted 
to this extent.  


REMAND

As noted above, the Board has found the veteran's claim of 
entitlement to service connection for irritable bowel 
syndrome to be well grounded.  The Board is also satisfied 
that the veteran's claim for an evaluation in excess of 10 
percent for status post celiotomy and lysis of adhesions for 
small bowel obstruction is well grounded.  VA has a duty to 
assist the veteran in development of facts pertinent to these 
well-grounded claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103 (1999).  

Although private and VA physicians have concluded that the 
veteran's irritable bowel syndrome is etiologically related 
to the in-service appendicitis and subsequent appendectomy, 
there is no indication that any of the supporting opinions 
were based on a review of all available pertinent medical 
records, to include the veteran's service medical records.  
Therefore, the opinions are not adequate to establish the 
veteran's entitlement to service connection for irritable 
bowel syndrome.  

The Board notes that the veteran has not been provided a VA 
examination for the purpose of determining the etiology of 
his irritable bowel syndrome, nor has he been provided a 
current VA examination to determine the current degree of 
severity of his status post celiotomy and lysis of adhesions 
for small bowel obstruction.  The Court has held that the 
duty to assist a veteran includes obtaining medical records 
and medical examinations where indicated by the facts and 
circumstances of an individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Finally, the record does not reflect that the RO has 
attempted to secure all relevant treatment records from 
either the VA outpatient clinic in Greenville, South Carolina 
or from the veteran's private physician, Lee J. Saindon, M.D.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims for 
service connection for irritable bowel 
syndrome and an evaluation in excess of 
10 percent for status post celiotomy and 
lysis of adhesions for small bowel 
obstruction.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file, to include all 
medical records pertaining to the veteran 
from the VA outpatient clinic in 
Greenville, South Carolina and Lee J. 
Saindon, M.D., Maxwell Family Practice, 
2131 Woodruff Road, Greenville, South 
Carolina.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims file.

2.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent and etiology of the veteran's 
irritable bowel syndrome and to assess 
the current degree of severity of the 
status post celiotomy and lysis of 
adhesions for small bowel obstruction.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not that the veteran's irritable bowel 
syndrome is etiologically related to 
service or was caused or chronically 
worsened by his service-connected 
appendectomy residuals and/or status post 
celiotomy and lysis of adhesions for 
small bowel obstruction.  

In addressing the current seventy of the 
status post celiotomy and lysis of 
adhesions for small bowel obstruction, 
the examiner should identify all current 
manifestations thereof.  In addition, the 
examiner should be provided a copy of the 
applicable schedular criteria for 
evaluating the disability and be 
requested to specifically address the 
schedular criteria in the examination 
report.  

The rationale for all opinions expressed 
should be explained. The claims file, 
including a copy of this remand, must be 
available to and reviewed by the 
examiner.  The examination report must be 
typed. 

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions, including the 
requested examination and opinions, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action.  

4.  Then, the RO should readjudicate the 
claim for service connection for 
irritable bowel syndrome, to include on a 
secondary basis and consideration of 
Allen v. Brown, supra.  In readjudicating 
the claim for an evaluation in excess of 
10 percent for status post celiotomy and 
lysis of adhesions for small bowel 
obstruction, the RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999).  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 



